Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
Dollar Haven LLC,

Respondent.

Docket No. C-13-783

FDA Docket No. FDA-2013-H-0584
Decision No. CR2850

Date: July 9, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Dollar Haven LLC, alleging facts and legal
authority sufficient to justify the imposition of a civil money penalty of $2,000.
Respondent did not timely answer the Complaint, nor did Respondent request an
extension of time within which to file an answer. Therefore, I enter a default
judgment against Respondent and order that Respondent pay a civil money penalty
in the amount of $2,000.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff
impermissibly offered individual cigarettes for sale in its establishment,
unlawfully sold regulated tobacco products to minors and, prior to these
transactions, failed to verify that the tobacco purchasers were of sufficient age,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act) and its
implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil money
penalty of $2,000.

On May 21, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take one of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Dollar Haven LLC, a business that sells tobacco products
and is located at 111 Derby Avenue, New Haven, Connecticut 06511.

e On June 26, 2012, an FDA-commissioned inspector observed two
violations of regulations found at 21 C.F.R. Part 1140 while inspecting
Respondent’s establishment. Specifically, Respondent violated 21 C.F.R. §
1140.14(a) when, at approximately 10:20 AM, Respondent’s staff sold a
package of Newport Box 100s cigarettes to a person younger than 18 years
of age. During this same transaction, Respondent’s staff failed to verify, by
means of photographic identification containing the bearer’s date of birth,
the age of the tobacco purchaser as required by 21 C.F.R. § 1140.14(b)(1).

¢ On September 6, 2012, CTP issued a Warning Letter to Dollar Haven LLC
regarding the inspector’s observations from June 26, 2012. In addition to
describing the violations, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if Respondent failed to correct the violations. The letter also
stated that it was Respondent’s responsibility to comply with the law.
¢ On September 25, 2012, Janett Quintero, manager of Respondent’s
establishment, responded, by telephone, to CTP’s Warning Letter on behalf
of Respondent. She stated that “the clerk who committed the violation no
longer works at the register.” She also stated that she had spoken with the
staff about checking the identification of customers purchasing tobacco
products.

e On November 20, 2012, CTP acknowledged, in writing, receipt of the
establishment’s response and reminded Respondent of its continuing
obligation to be in compliance with the law.

e On January 3 and 9, 2013, FDA-commissioned inspectors documented
additional violations during a subsequent inspection of the establishment.
Specifically, a person younger than 18 years of age was able to purchase a
package of Marlboro cigarettes at approximately 12:54 PM on January 3,
2013. Prior to this transaction, Respondent’s staff did not verify that the
tobacco purchaser was 18 years of age or older by checking the purchaser’s
photographic identification. The inspectors also observed that
Respondent’s establishment offered individual cigarettes for sale in
violation of 21 C.F.R. § 1140.14(d).

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing cigarettes or smokeless tobacco is younger than 18 years
of age. Under 21 C.F.R. § 1140.14 (d), no retailer may break or otherwise open
any cigarette package to sell or distribute individual cigarettes or a number of
unpackaged cigarettes that is smaller than the quantity in the minimum cigarette
package size of 20 cigarettes. See also 21 C.F.R. § 1140.16(b).

Here, Respondent’s staff sold cigarettes or smokeless tobacco to a minor or minors
on two separate occasions, June 26, 2012, and January 3, 2013. Prior to those
transactions, Respondent’s staff did not verify that the tobacco purchasers were 18
years of age or older by checking their photographic identification as required by
the regulations. In addition, during a two-part inspection on January 3 and 9,
2013, FDA-commissioned inspectors documented Respondent’s establishment
offering individual cigarettes for sale in violation of the foregoing regulations.
Respondent’s actions and omissions on two occasions at the same retail outlet
constitute violations of law for which a civil money penalty is merited.
Accordingly, I find that a civil money penalty of $2,000 is permissible under 21
C.F.R. § 17.2 and order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge
